Citation Nr: 0844773	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  04-09 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
costochondritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and her sister


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran retired from active military service in October 
1994.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision.

The veteran appeared at a video conference hearing before the 
undersigned in January 2007.  When the appeal was previously 
before the Board, the disability at issue was evaluated as 10 
percent disabling.  The Board remanded the case in July 2007, 
to have it considered by VA's Director, Compensation and 
Pension Service for an extra-schedular evaluation.  That 
office assigned a 30 percent rating which was made effective 
from October 2001, when the veteran submitted her claim for 
increase.  


FINDINGS OF FACT

1.  The evidence shows that the veteran's costochondritis has 
caused frequent hospitalization and has interfered with 
employability.

2.  The evidence fails to show impairment beyond what was 
awarded by the Director of Compensation and Pension.


CONCLUSION OF LAW

Criteria for a rating in excess of 30 percent for 
costochondritis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7,  4.73, 
Diagnostic Code (DC) 5399-5319 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran was initially diagnosed with costochondritis in 
1988, which is manifested by increasingly severe attacks of 
chest pain.  The veteran testified at a hearing before the 
Board in January 2007 that she continued to have attacks of 
chest pains two to three times per week on average, and the 
attacks would occur at any time.  The veteran indicated that 
she was currently working, but stated that it was becoming 
more difficult on her.  She has attempted to control the 
costochondritis with medication and by decreasing stress, but 
had only had limited success.  She also indicated that she 
had been hospitalized three times since 2000 on account of 
her costochondritis; and she testified that the 
costochondritis manifests suddenly in the form of intense 
chest pain to the point that she believes she is having a 
heart attack.    
 
Costochondritis does not have its own diagnostic code, and 
therefore must be evaluated by analogy.  The veteran was 
initially assigned a 10 percent rating under 38 C.F.R. 
§ 4.73, DC 5319 for a muscle injury to muscle group XIX, 
which provides a 30 percent rating when a muscle injury is 
moderately severe, and a 50 percent rating when it is severe.  

However, a moderately severe muscle rating contemplates a 
through-and-through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  38 C.F.R. § 4.56(d)(3).  
Similarly, a severe muscle injury also contemplates a  
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.

The veteran is currently rated under the muscle criteria, 
but, as discussed below, her costochondritis is not 
associated with any in-service trauma, or physical damage as 
a result of a projectile, which is all but assumed for 
consideration in evaluating muscle disabilities under VA's 
Rating Schedule.  

As mentioned, the veteran's symptoms of her costochondritis 
largely mirror those seen during heart attacks, to the point 
that the veteran has, on several occasions, been given 
nitroglycerin by paramedics and treated as if she is having a 
heart attack.  However, while the veteran's costochondritis 
causes symptoms akin to a heart attack, heart disease is not 
shown.  For example, at her VA examination in February 2002, 
the examiner noted that a cardiac workup showed that the 
veteran's chest pains were not cardiac in nature; and, an 
emergency room doctor in November 2006 indicated that the 
veteran's chest pain did not appear to be caused by either 
heart or lung problems as both an EKG and a chest x-ray were 
normal.  Therefore, it would seem that rating the disability 
as analogous to heart disease would also not provide an apt 
measure of impairment.  

Treatment records confirm that the veteran has been 
hospitalized on at least three occasions during the course of 
her appeal on account of costochondritis.  In November 2000 
she was hospitalized after complaining of chest pain, and was 
noted to have a history of costochondritis; in November 2002, 
the veteran was taken to the hospital after being found lying 
prone on a walkway complaining of chest pain; and, in August 
2006, the veteran was again treated in the emergency room 
after complaining of chest pains. 

The veteran also testified that her costochondritis causes 
difficulty both with work and with the activities of daily 
living.  For example, she testified that she no longer does 
many of the things she used to do such as running or yard 
work.  The veteran also testified that the increased 
frequency of her chest pains was making it difficult for her 
to stay at work.  She explained that she supervises a number 
of people and can shut her door periodically, but she cannot 
take medication because it would prevent her from 
functioning.

Two co-workers wrote letters in support of the veteran in 
April 2006.  One indicated that she had frequently observed 
the veteran clutching her chest and needing to sit down 
immediately during the nine years they had worked together.  
Another co-worker indicated that in the year he had been 
around the veteran she had on a few occasions experienced 
shortness of breath, severe chest pains, and bouts of 
dizziness.

The veteran testified that she currently gets attacks two to 
three times per week on average and the attacks may occur 
when she is sitting or walking.  She also indicated that the 
intensity of the pain had gotten considerably worse over the 
past six or seven years and the attacks now last for as long 
as fifteen minutes.  

The veteran would not warrant a rating a rating in excess of 
10 percent based on the rating criteria for a moderately 
severe muscle injury, as her costochondritis does not cause 
the requisite structural damage (as noted above, a chest x-
ray was normal in 2006).  Nevertheless, the regulations 
provide that if an exceptional case arises where ratings 
based on the statutory schedules are found to be inadequate, 
consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities will be made. 38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. Id.  

As set forth in the Introduction, the Board concluded the 
veteran's costochondritis presented an exceptional or unusual 
disability picture, and remanded the veteran's claim for 
extraschedular consideration by the Director of Compensation 
and Pension (C&P).  In December 2007, the Director noted the 
symptoms caused by the veteran's costochondritis as described 
above, and found that based on those symptoms the veteran's 
claim should be increased from 10 to 30 percent as a result 
of extraschedular consideration.  

The Board considers that to be an appropriate rating as well.  
Costochondritis does not fit well within the schedular rating 
scheme as it is not really analogous to a muscle injury (in 
that it is not the result of a traumatic physical injury).  
Nevertheless, while the veteran lacks the structural damage 
seen with most muscle injuries, there is no doubt that 
costochondritis is impacting her life.  She has bouts of 
chest pain, and she has credibly testified that her 
costochondritis affects her work and activities of daily 
living.  Certainly, the 30 percent rating more accurately 
contemplates the limitations she experiences than did the 10 
percent rating.  At the same time, however, the veteran 
continues to work and despite the intensity of her discomfort 
and the unpredictable nature of its occurrence, it is 
relatively short lived.  Likewise, the Board observes that a 
50 percent evaluation for an entirely different disability, 
yet one that also produces prostrating attacks (migraines) 
would only be warranted when the attacks are frequent and 
productive of severe economic inadaptability.  (Diagnostic 
Code 8100)  That level of impairment is not yet shown here.  
Accordingly, under the circumstances of this case, the Board 
concludes a disability evaluation in excess of the 30 percent 
assigned by the Director, C&P is not warranted, and to this 
extent the appeal is denied.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

In the present case, notice was provided by letter dated in 
November 2001, which informed the veteran of all the elements 
required by the Pelegrini II Court as stated above.  The 
veteran was also informed of how disability ratings and 
effective dates are determined in the August 2007 letter, 
which included telling her to supply information on the 
impact her disability was having on her employment.  The 
veteran was also provided with the regulations for a muscle 
injury and for an extraschedular rating in the February 2004 
statement of the case.  Additionally, the veteran's claim was 
readjudicated following provision of notice.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006).  As such, the 
essential fairness of the adjudication has been preserved.  
Likewise, VA treatment records were obtained as were private 
treatment records.  The veteran was also provided with a VA 
examination (the report of which has been associated with the 
claims file).  Furthermore, she testified at a hearing before 
the Board, where she described the impact that her service-
connected costochondritis had on her daily living and 
occupation.  The veteran's claim was also referred to the 
Director of C&P for an extraschedular determination.
  
The veteran was notified that she could submit additional 
information pertaining to her claim, including information 
about the impact of her costochondritis on her activities of 
daily living and her employment, but she provided no 
additional information pertaining to her claims following the 
August 2007 letter in this regard.  The veteran was also 
represented by a veteran's service representative throughout 
her appeal.  

Based on the record as a whole, the veteran had a meaningful 
opportunity to participate in the proceedings, the fairness 
of her appeal was not affected by any insufficient notice, 
and the duty to assist has been satisfied.   





ORDER

A rating in excess of 30 percent for costochondritis is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


